            Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 1 of 40 Page ID #:2998




                 1   AKERMAN LLP
                     DAMIEN P. DELANEY (SBN 246476)
                 2   601 West Fifth Street, Suite 300
                     Los Angeles, California 90071
                 3   Telephone: (213) 688-9500
                     Facsimile: (213) 627-6342
                 4   Email: damien.DeLaney@akeiman.corn

                 5   COLIN L. BARNACLE (admittedjoro hac vice)
                     ASHLEY E. CALHOUN (SBN 270530)
                 6   1900 Sixteenth Street, Suite 1700
                     Denver, Colorado 80202
                 7   Telephone: (303) 260-7712
                     Facsimile: (303) 260-7714
                 8   Email: colin.bamacle akerman.com
                             ashley.calhoun akerman.com
                 9
                     Attorneys for Defendant
                10   THE GEO GROUP, INC.

                11                           UNITED STATES DISTRICT COURT
    m pg 12                       CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION

    @v13              RAUL NOVOA, JAIME CAMPOS                    Case No. 5:17-cv-02514-JGB-SHK
     o                FUENTES, ABDIAZIZ KARIM, and
         IL ,   14    RAMON MANCIA, individually and
                      on behalf of all others similarly situated,
g               15
                                           Plaintiffs,         DEFENDANT THE GEO GROUP,
                16                                             INC.'S OPPOSITION TO
                                                               PLAINTIFFS' MOTION FOR CLASS
                                  vs.                          CERTIFICATION
     Eim 17
                18    THE GEO GROUP, INC.,                     [Filed concurrently with Declaration of
                                                               Damien DeLaney, Vol. I Exhibits to
                19               Defendant.                    Damien DeLaney Declaration, Vol. II
                                                               Exhibits to Damien DeLaney
                      THE GEO GROUP, INC.,                     Declaration, Declaration of Dan
                20
                                                               Ragsdale and Declaration of Gregory
                21                       Counter-Claimant,     Hillers]

                22                vs.
                                                                  Hearing Date: November 18, 2019
                23    RAUL NOVOA, JAIME CAMPOS                    Hearing Time: 9:00 a.m.
                      FUENTES, ABDIAZIZ KARIM, and                Location:     Courtroom 1
                24    RAMON MANCIA, individually and              Judge: The Honorable Jesus G. Bernal
                      on behalf of all others similarly situated,
                25
                                         Counter-Defendant.    TAC Filed:   September 16, 2019
                26                                             Response Date:   October 28, 2019
                27
                28                                              1                   CASE No. 5:17-cv-02514-JGB-SHK

                     DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                           CLASS CERTIFICATION
                     50592551;2
      Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 2 of 40 Page ID #:2999




          1                                       TABLE OF CONTENTS
          2                                                                                                   1
               I.        INTRODUCTION
          3    II. RELEVANT FACTUAL BACKGROUND                                                                4
          4         A. ICE Contracts with GEO to Fulfill its Statutory Mandate to Detain
                    Undocumented Immigrants                                                  4
           5
                    B. ICE Imposes Safety Standards, Which Require Detainees to Maintain Clean
           6                                                                                 5
                    Living Areas
           7        C. ICE Requires GEO Provide Detainees with a Voluntary Work Program      7
           8        D. Federal Law Prohibits Voluntary Work Program Participants From Being
                    Employed in the United States.                                           8
           9
                    E.  The Detainee Voluntary Work Program Includes a Variety of Positions. 8
          10
                    F.   Each of the Detainees Voluntarily Participated in the Voluntary Work Program.
          11             9
          12        G. Plaintiffs Were Not Punished for Declining to Participate in the Voluntary Work
                    Program.                                                                        12
          13
[13°,, 14           H. Detainees Can Freely Raise Concerns Regarding The Conditions Of
                    Confinement                                                     13
f .21;, 15          I. GEO Does Not Profit From the Voluntary Work Program.         14
    oo

    CC1
      '   16   III.         ARGUMENT                                                                         14
          17   IV. PLAINTIFFS FAIL TO ESTABLISH THE ELEMENTS REQUIRED FOR
               RULE 23 CERTIFICATION.                                             15
          18
                 A. Plaintiffs Have Not Met Their Burden To Establish Commonality or
          19     Predominance Because Individual Inquiries Pervade.               15
          20        B. The Named Plaintiffs are Not Adequate Representatives Because They Are Not
                    Credible.                                                                  21
          21
                    C. The Named Plaintiffs Claims Are Not Typical.                            27
          22
                     (1) Plaintiffs' limitations periods are atypical of the class, presenting
          23          individualized defenses.                                                       29
          24         (2) Plaintiff Karim's circumstances differ significantly from the other Plaintiffs.
                            30
          25
                    D. Plaintiffs Have Failed To Establish the Numerosity of the Proposed Classes.31
          26
                    E.       Plaintiffs Have Not Established Superiority.                                    34
          27                                                                                                 35
               V. CON CLUSION.
          28
                                                                 1                CASE No. 5:17-cv-02514-JGB-SHK

                                                      TABLE OF CONTENTS
               50592551;2
      Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 3 of 40 Page ID #:3000




           1                              TABLE OF AUTHORITIES
          2    Cases
               Arreola v. Godinez, 546 F.3d 788, 797 (7th Cir. 2008)                              31
          3
               Brown v. Abercrombie & Fitch Co., No. CV141242JGBVBKX, 2015 WL 9690357, at
           4     *10 (C.D. Cal. July 16, 2015) (Bernal, J.)                                       16
               CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721, 726 (7th Cir. 2011)
           5                                                                                      21
           6   Colapinto v. Esquire Deposition Servs., LLC, No. CV 09-07584 SJO PLAX, 2011 WL
                 913251, at *5 (C.D. Cal. Mar. 8, 2011)                                           20
           7                                                                                      15
               Comcast v. Behrend, 569 U.S. 27 (2013)
           8   Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1030 (9th Cir. 2012)         27
               Garcia v. Cty. of Riverside, No. EDCV13616JGBSPX, 2017 WL 3052981, at *9 (C.D.
           9                                                                                 16, 29
                 Cal. July 17, 2017)
          10   Guido v. L'Oreal, USA, Inc., No. CV 11-1067 CAS JCX, 2012 WL 2458118, at *4 (C.D.
                 Cal. June 25, 2012)                                                              21
          11                                                                                      15
      N        Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.1992)
Fn'       12   Headley v. Church of Scientology Int'l, 687 F.3d 1173, 1180 (9th Cir. 2012)        20
               Hunter v. Am. Gen. Life & Acc. Ins. Co., No. CA 301-4506-22, 2004 WL 5231631, at
Wo               *6 (D.S.C. Dec. 2, 2004)                                                         29
          14   Newberry v. Cty. of San Bernardino, No. EDCV142298JGBSPX, 2015 WL 9701153,
                 at *4 (C.D. Cal. July 23, 2015) (Bernal, J.)                                     31
way 15
               Nghiem v. Dick's Sporting Goods, Inc., 318 F.R.D. 375, 383 (C.D. Cal. 2016) (internal
          16     citations omitted)                                                               21
               Rai v. CVS Caremark Corp., No. CV 12-08717-JGB VBKX, 2013 WL 10178675, at *4
s-10 17                                                                                       15, 34
                 (C.D. Cal. Oct. 11, 2013) (Bernal, J.)
          18   Schwartz v. Upper Deck Co., 183 F.R.D. 672, 680-81 (S.D. Cal. 1999)                32
               Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)                            14, 16
          19
               Statutes
          20   8 U.S.C. § 1226                                                                         4
          21   8 U.S.C. § 1231                                                                         4
               Fed.R.Civ.P. 23                                                                14, 15, 31
          22
          23
          24
          25
          26
          27
          28
                                                          1                   CASE No. 5:17-cv-02514-JGB-SHK

                                              TABLE OF AUTHORITIES
               50592551;2
   Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 4 of 40 Page ID #:3001




                                             I.     INTRODUCTION
    1
    2           Defendant The GEO Group ("GEO") provides rehabilitation, detention,
    3    corrections, and mental-health services in partnership with governmental entities across
    4    the country. GEO's work for public-sector clients includes design and development,
    5    management and operations for correctional solutions, alternatives to detention through
    6    supervision in the community, evidence-based rehabilitation, and post-release
    7    reintegration programs. A part of GEO's business is a long-standing relationship with
    8    U.S. Immigration and Customs Enforcement ("ICE"),that has spanned over 30 years,
    9    and has served both parties' administrations. ECF 193-31, 2. Under ICE' s direction and
   10    oversight, GEO provides for safe and secure housing of undocumented immigrants
   11    during adjudication of their immigration status, while removal proceedings are pending,
   12    and while awaiting deportation.
    13          Named Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim,' and
w
e 4 14   Ramon Mancia (collectively "Plaintiffs") were detained in the ICE detention facility
   15    GEO operates in Adelanto, California ("Adelanto" or the "Facility"). Plaintiffs seek to
         certify an amorphous class of individuals who were detained at Adelanto since, at the
   17    earliest point in time, May 2011.2 While Plaintiffs have produced voluminous records
   18
   19
         1 For purposes of this Response only, GEO credits the documents submitted by Plaintiff Abdiaziz
   20    Karim as though they are submitted on behalf of the detainee with the same name who was housed at
         Adelanto from August 2017 through August 2019. However, the Ninth Circuit recently dismissed the
   21    asylum appeal of the individual housed at Adelanto named Abdiaziz Karim for failure to prosecute.
         See Karim v. Barr, Case No. 19-70126 at ECF 18. It seems peculiar that Mr. Karim would cooperate
   22    in the instant case, but not his own immigration asylum case. A copy of the order dismissing this
   23    appeal is attached to the Declaration of Damien DeLaney as Exhibit Q. Additionally, during his
         telephonic deposition last week, Mr. Karim provided information that raised significant questions
   24    about his identity, including, but not limited to, that he testified that he has a single Somalian a cell
         phone number, yet the number he used for the deposition had a Florida area code. He also testified
   25    that he did not use any forms of social media, yet called in for his deposition via WhatsApp, a social
         media platfoiiii. GEO has requested evidence from Plaintiffs' counsel confirming that the Mr. Karim
    26
         who was deposed is indeed, the same person who was housed at the Facility.
    27   2 Plaintiffs' seek to certify a collective dating back to 2007, but concede in their Motion that the
         Adelanto Facility was not in operation until May 2011, and GEO did not enter into a contract to operate
    28   the facility until May 2011. See ECF 193-2.
                                                              1                        CASE No. 5:17-cv-02514-JGB-SHK

         DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                               CLASS CERTIFICATION
        Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 5 of 40 Page ID #:3002




             1   in support of their Motion, most of which are publicly available, they fail to meet their
            2    burden under Rule 23. A review of Plaintiffs' Motion demonstrates they cite only a
            3    small fraction of the documents provided to the Court. And, those documents do not
             4   support their theories that: (1) Plaintiffs are subjected to serious halm (defined by
             5   Plaintiffs as solitary confinement or threat of adverse legal action) for refusing to
             6   participate in the Voluntary Work Program ("VWP") or to perform basic housekeeping
             7   and cleaning tasks under the Adelanto Housekeeping and Sanitation Policy ("Adelanto
             8   HUSP"); (2) Plaintiffs are forced to participate in the VWP for $1/day in order to afford
             9   basic daily necessities at the Facility commissary that they claim GEO systematically
            10   deprives them of; and (3) that these alleged policies and/or systematic practices are
            11   imposed by GEO, on a nationwide basis.
            12          In an effort to establish commonality among class members, Plaintiffs admit that,
 s"„c-;,'
                 "[p]ursuant to its contract with ICE, GEO must comply with the [Performance Based
     14          National Detention Standards (`PBNDS')]." ECF 192-1, pg. 10. Plaintiffs also agree
 F1"
wad 15           that the PBNDS, among other things, provide that all detainees receive basic necessities
 z's%'°-:; 16    including food, shelter, and clothing. Id. While both parties agree that ICE promulgates
            17   standards GEO must follow, and that those standards include various policies
            18   addressing detainee work and cleanliness, that is where the parties' mutual
            19   understanding ends.
            20          Plaintiffs claim that, separate from the PBNDS, 3 the Facility imposes its own
            21   policies, created to deprive detainees of necessities and force them into the VWP.
            22   Plaintiffs' claims are based on nothing more than inflammatory rhetoric. While
            23   Plaintiffs claim there are widespread policies including a "Deprivation Policy" and an
            24
                 3All citations to the PBNDS in this Response are to the current version of those standards, promulgated
            25   in 2011 and revised in 2016. Prior to January 1, 2013, Adelanto was contractually required to comply
                 with a prior version of the ICE standards, the 2008 edition of the PBNDS. Ragsdale Deposition ¶ 4,
            26   Ex. T. Plaintiffs' seek to certify a class of individuals who have perfoimed labor at the Facility since
            27   2011. See Plaintiff's Motion for Class Certification at 19. However, Plaintiffs exclusively refer to the
                 current PBNDS in their Motion. See id. at 1. This Response thus addresses and refers to only the
            28   current version of the PBNDS.
                                                                        2                      CASE No. 5:17-cv-02514-JGB-SHK

                  DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                        CLASS CERTIFICATION
Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 6 of 40 Page ID #:3003




 1   "Uncompensated Work Policy," they provide evidence demonstrating that these
 2   policies exist. These self-proclaimed (and named) policies are not enumerated in any
 3   policy submitted by Plaintiffs, including the Adelanto Housekeeping Plan (ECF 193-
 4   18)4 and an Adelanto Handbook (ECF 193-16). Neither document provides for policies
 5   beyond what is permitted by the PBNDS, and more critically, neither contain any
 6   policies matching those Plaintiffs claim exist at Adelanto.
 7          In an attempt to escape the fact that the documents do not support their theories,
 8   Plaintiffs have submitted unsubstantiated accounts of isolated incidents where they
 9   were required to clean their personal living areas. Plaintiffs claim they were threatened
10   with solitary confinement or abuse of legal process if they did not clean. Plaintiffs do
11   not, however, state they were ever credibly threatened with either of these forms of
     "serious harm"      conceding they were never placed in any form of solitary confinement
     for declining to clean and unaware of any specific detainee who was.
            Indeed, when pressed on the details, Plaintiffs' admit they were not subject to
     "serious harm" or "abuse of legal process." For example, when Mancia was asked about
     his sworn statement that he believes detainees who refuse to clean are subject to solitary
     confinement, he described a single situation where an "officer," presumably from GEO
     or ICE, discovered toothpaste smeared on a light. DeLaney Dec., Ex. C, 48:2-6. He
19   claimed the officer then told him and others, "if you guys don't clean it by the time I
20   come back, there's going to be some consequences." Id. Alone, a threat of
21   "consequences" is not a threat of serious harm. And, Mancia did not have a legitimate
22   fear that the officer's "consequences" could have included solitary confinement or
23   serious harm, as he conceded he was not aware of any detainee who had been placed in
24   segregation for failing to clean and he was never disciplined for anything while at
25   Adelanto. Id. 48: 7-17. This anecdote is insufficient to establish any class-wide harm.
26
     4 There is no evidence that this Housekeeping Plan is implemented in any other GEO facility other
27
     than the Adelanto Facility and GEO vigorously opposes Plaintiffs' mischaracterization of its earlier
28   filed motions as conceding such a policy exists.
                                                       3                     CASE No. 5:17-cv-02514-JGB-SHK

      DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                        CLASS CERTIFICATION
           Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 7 of 40 Page ID #:3004




               1    Further, it demonstrates the nature of Plaintiffs' claims: individual grievances with little
               2    or no connection to broader policies at Adelanto.
               3           Plaintiffs' accounts also conflate their participation in the VWP with their general
                4   responsibilities to clean their personal and common living areas under the Adelanto
                5   housekeeping policies. In so doing, they allege they were forced participate in the VWP
                6   under the threat of deprivation of necessities or serious halm. But, Plaintiffs do not
                7   sufficiently delineate any distinction between incidents that occurred in connection with
                8   the VWP and those that occurred in connection with the Adelanto HUSP.5 Accordingly,
                9   as detailed herein, Plaintiffs fail to sufficiently establish they are members of the classes
               10   they seek to represent. Because Plaintiffs have failed to support even their own
               11   allegations, they have failed to provide any evidentiary support that widespread policies
               12   exist. Therefore, Plaintiffs Motion should be denied.
               13                       II.     RELEVANT FACTUAL BACKGROUND
               14          A.      ICE Contracts with GEO to Fulfill its Statutory Mandate to Detain
                                   Undocumented Immigrants.
a
W              15
    HC   ‘4)               By enacting 8 U.S.C. § 1226, Congress instructed ICE to detain undocumented
         Ci    16
     EL 17          immigrants in the United States pending a decision of removal. In executing that

               18   mandate, ICE exercises discretion to contract with entities that provide detention

               19   services. 8 U.S.C. § 1231(g). Through this authority, ICE entered an Intergovernmental

               20   Service Agreement ("IGSA") with the City of Adelanto for operation of an immigration

               21   detention facility. In turn, the City of Adelanto contracted with GEO to operate the

               22   facility as a sub-contractor. See ECF 48-2; 193-3. Under the IGSA, in addition to other

               23   obligations, GEO must comply with ICE's standards: the PBNDS. ECF 193-2, Article

               24
               25
               26   5This distinction is, of course, critical as the PBNDS explicitly permit discipline (including solitary
               27   confinement) for failing to clean their common living area. PBNDS § 3.1. In contrast, an individual
                    who declines to participate in the VWP cannot be disciplined in any way other than being cut from the
               28   program.
                                                                        4                       CASE No. 5:17-cv-02514-JGB-SHK

                    DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                          CLASS CERTIFICATION
                     Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 8 of 40 Page ID #:3005




                       1    V; Ragsdale Dec.     ¶ 4 .6   As many as 100 ICE employees work with GEO at Adelanto
                       2    each day to "review all the local polices that [GEO] uses . . . and [to] approve of the
                       3    methods that GEO uses to accomplish the performance requirements." in the PBNDS.
                       4    ECF 193-5, pgs. 16-17.
                       5           B.      ICE Imposes Safety Standards, Which Require Detainees to Maintain
                                           Clean Living Areas.
                       6
                       7           The PBNDS seek to create a safe environment for detainees, staff, volunteers,

                       8    and contractors by, among other things, "maintaining high facility standards of

                       9    cleanliness and sanitation." DeLaney Dec., Ex. E § 1.2 (I).7 Through the PBNDS, ICE

                      10    imposes responsibilities on each detainee to keep their living spaces clean and sanitary.

                      11    Id. Upon arrival at the Facility, each detainee receives two handbooks detailing his or

                      12    her rights and responsibilities while in custody. Detainees receive a copy of GEO's
                            Adelanto Handbook, which is developed in cooperation with ICE and sets forth the
A KERMAN LLP




               w            standards and requirements of detainees reflected in the PBNDS. Detainees also receive
                      14
                   cq, 15   a copy of the ICE National Detainee Handbook ("ICE Handbook"), which is compiled

               c'z 16       and maintained by ICE and also sets forth various standards and requirements of

               V3 - 1 17    detainees reflected in the PBNDS and other applicable standards.                       Each Plaintiff

                      18    acknowledged receiving both handbooks, even accurately recalling that the ICE

                      19    Handbook has a blue cover page. DeLaney Dec, Ex. D, 84, 87:16-18; Ex C, 49; Ex.

                      20    A,38, 93-95; Ex. B, 35.

                      21           ICE's Handbook sets forth the same standards and requirements for sanitation

                      22    and cleanliness as the Adelanto Handbook, and both are in accord that detainees are not

                      23    entitled to pay for cleaning in their cells and common living areas. Specifically, the

                      24
                      25    6 Because the Federal Government has occupied the field of immigration, the contract provides for all
                            standards that must be followed in accordance with federal, not state law. Arizona v. United States,
                      26    567 U.S. 387, 401 (2012).
                      27    7A full copy of the PBNDS has been submitted in connection with this Response, as Plaintiffs'
                            submission contained only a single excerpt of the policies. The PBNDS are also publicly available at
                      28    https://www.ice.gov/detention-standards/2011.
                                                                               5                       CASE No. 5:17-cv-02514-JGB-SHK

                            DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                               CLASS CERTIFICATION
                     Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 9 of 40 Page ID #:3006




                        1     ICE Handbook provides that detainees will not be paid for keeping their living areas
                        2     clean, noting "[y]ou must keep areas that you use clean, including your living area and
                        3     any general-use areas that you use. If you do not keep your areas clean, you may be
                        4     disciplined." DeLaney Dec., Ex. F at 12.8 (emphasis added). The Adelanto Handbook,
                        5     which is based upon the ICE Handbook, similarly sets forth detainees' rights and
                        6     responsibilities. ECF 193-16 at 6. The Adelanto Handbook provides "basic detainee
                        7     responsibilities" which states, among other things, that "in the simplest terms, you are
                        8     expected to . . . keep yourself, your clothing[,] and living area clean at all times." Id.
                        9     (emphasis added). The Adelanto Handbook makes clear the "living area" is not limited
                      10      to a detainee's bunk bed and surrounding area, but instead, includes the common living
                      11      areas used by the detainee. Id. at 9. ("Special care should be taken in housing unit
                      12      restrooms to maintain cleanliness and sanitary conditions for everyone's benefit.").
                         13          Not only do the PBNDS spell out detainees' obligations to keep living areas
AKERMAN LLP




              ,4 0x   —
                      " 14    clean, they also impose sanctions on detainees who do not comply. Detainees who fail
              E ;fv-2I,, 15   to clean their living area risk a variety of sanctions, including the loss of the detainee's
                      16      job,9 disciplinary transfer, loss of privileges, reprimand, or warnings. DeLaney Dec.,
                              Ex. E § 3.1 (III.A.306); § 3.1 (III.B). The Adelanto Handbook similarly provides that
                      18      "being unsanitary or untidy, failing to keep self and living area in accordance with
                      19      standards" is a Category IV offense, punishable by a variety of sanctions. ECF 193-16.
                      20      In addition, the Adelanto Handbook permits a number of other less severe sanctions for
                      21      failing to clean     left to the officer's discretion. More willful violations involving the
                      22      "refusal" to clean a living area are a Category III offense, punishable under both the
                      23      PBNDS and the Adelanto Handbook by a broader list of sanctions, including
                      24      "disciplinary restriction up to 72 hours." ECF 193-16. These sanctions are all prescribed
                      25
                              8  ICE National Detainee Handbook: Custody Management, April 2016, available at
                      26      https://www.ice.gov/sites/default/ files/documents/Document/201 7/detainee-handbook.PDF
                      27      9 As is clear from the PNBDS' repeated references to "loss of job" as a sanction for offenses, it is clear
                              that ICE considers the ability to have a VWP position while in custody (regardless of the pay level) a
                      28      benefit for detainees.
                                                                                 6                         CASE No. 5:17-cv-02514-JGB-SEIK

                               DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                                   CLASS CERTIFICATION
     Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 10 of 40 Page ID
                                      #:3007



 1     by ICE       not GEO.
2              To that end, while the PBNDS give GEO the discretion to impose solitary
3      confinement as a sanction for refusing to clean, as GEO recently clarified: "We've never
 4     given a detainee solitary confinement for refusing to clean their areas." Martin Dep.
 5     134:22-24.10 In fact, "it's never been a policy of GEO to put somebody in solitary
 6     confinement, a detainee, for not cleaning their area." Id. Under this informal policy,
 7     detainees who are housed at GEO facilities, including Adelanto, are not subject to
 8     solitary confinement for a refusal to clean. Further, as evidenced by Plaintiffs'
 9     submissions, no Adelanto detainee has ever been placed in solitary confinement. ECF
10     193-4, 20 Janecka Dep. In fact, Adelanto does not even have solitary confinement, as
11     all of the disciplinary rooms are double bunk. Id. at 21.
12             C.      ICE Requires GEO Provide Detainees with a Voluntary Work
                       Program.
13
14             ICE also requires that GEO provide detainees with a VWP — "subject to the

15     number of work opportunities available." DeLaney Dec., Ex. E § 5.8.11 This

16     requirement is set forth not only in the PBNDS, but in the IGSA as well. ECF 193-2,

17     ¶ 33. The VWP is not intended to substitute for work that would be performed by

18     civilian employees, but rather to reduce the "negative impact of confinement . . . through

19     decreased idleness, improved morale and fewer disciplinary incidents." DeLaney Dec.,

20     Ex. E § 5.8 (II.4). In essence, the VWP provides a means to involve detainees in the

21     "essential operations and services" of the Facility. Id. § 5.8 (II.3). Detainees are not

22     required to participate in the VWP. In fact, not all detainees are eligible to participate,

23     and for those who are, there are often not enough positions available. But those who

24      qualify, based upon their classification level, may apply to participate in the VWP. Id.

25
        1° Amber Martin's deposition was conducted for Menocal v. The GEO Group, a case pending in the
26      District of Colorado, Case Number 14-cv-02887. Plaintiffs' counsel Andrew Free, along with others,
27      also represent the plaintiffs in that case.
        11 Since 1950, Congress has authorized ICE and its predecessor agencies to pay detained aliens "for
28      work perfoimed" "while held in custody under the immigration laws." 8 U.S.C. § 1555(d).
                                                                                 CASE No. 5:17-cv-02514-JGB-SIIK
                                                          7
        DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                               CLASS CERTIFICATION
                               Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 11 of 40 Page ID
                                                                #:3008



                           1     § 5.8 (IV). Because detainees are not guaranteed a position in the VWP, whether a

                           2     detainee is ultimately able to participate depends on the availability of positions and
                           3     ICE discretion. The PBNDS provide that the compensation for VWP participation is "at
                           4     least $1.00 (USD) per day." At the Facility, the IGSA specifically sets the rate of pay
                           5     for the VWP at exactly $1.00 per day. ECF 193-2, Article I.D. Additionally, the IGSA
                           6     states that ICE is "responsible for reviewing and approving the costs associated with
                           7     this Agreement and subsequent modifications utilizing all applicable federal
                            8    procurement laws, regulations and standards. . .         46
                                                                                               Id. at 2. Thus, GEO cannot
                            9    independently set VWP pay rates, and instead must comply with the amount imposed
                           10    by ICE in the contract.
                           11           D.    Federal Law Prohibits Voluntary Work Program Participants From
                                              Being Employed in the United States.
    ;.T.1
                  r—
                  N
                           12
            cr,

                  ,r÷-'1   13           In nearly all cases, detainees at the Facility are immigrants not legally authorized
    W ok
z           `±. ",1_ 14          to work in the United States. This is true of at least two of the four named Plaintiffs in

                           15    this action. DeLaney Dec., Ex. A. at 4; Ex. D at 15. Thus, under applicable federal law,
                  go°
    ct)                    16    they cannot be legally employed in the United States and therefore, by law, cannot be
            o                    "employees" pursuant to Cal. Labor Code §§ 1194, 1197, 1197.1. Consequently, the
                  W 17
                           18    IGSA specifically provides that GEO may not "employ aliens unauthorized to work in

                           19    the United States." ECF 193-2 Article VI. Accordingly, the contract provides that each

                           20     employee working at the Facility must successfully pass the e-verify program, have a

                           21     social security card issued and approved by the Social Security Administration, and is

                           22     not an "illegal or undocumented alien[]." ECF 193-2, Article XVIII.E. The VWP, which

                           23     is designed as a diversion for detainees, is distinct from employment. The IGSA

                           24     specifically differentiates between detainees in the VWP from GEO employees in

                           25     Appendix A to the Contract, which makes clear the work detainees perform under the

                           26     VWP is distinct from the work perfoiiiied by employees. ECF 193-2, pg. 56.

                           27           E.     The Detainee Voluntary Work Program Includes a Variety of
                                               Positions.
                           28
                                                                     8               CASE No. 5:17-cv-02514-JGB-SHK
                                  DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                        CLASS CERTIFICATION
                                 Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 12 of 40 Page ID
                                                                  #:3009



                             1            Plaintiffs incorrectly describe the PBNDS as prohibiting any work in the VWP
                             2     other than basic housekeeping. Contrary to Plaintiffs' limited excerpts of the PBNDS
                             3     constructed to fit their narrative, the Statement of Work ("SOW") included in the IGSA
                             4     does not limit work performed in the VWP to housekeeping tasks. Instead, the SOW
                             5     states "the detainee work plan must be voluntary, and may include work or program
                             6     assignments for industrial, maintenance, custodial, service, or other jobs." ECF 193-2,
                             7     pg. 63. Additionally, neither GEO, nor its staff, may unilaterally select individuals for
                             8     the VWP, but instead it is "the sole responsibility of ICE to determine whether a
                             9     detainee will be allowed to perform on voluntary work details and at what classification
                           10      level." Id. at 9. Thus, any detainee's ability to participate in the VWP is based upon the
                           11      sole discretion of ICE, not GEO. Id.
                       N
               <„,
                s 12                      F.     Each of the Detainees Voluntarily Participated in the Voluntary Work
                                                 Program.
AK ERMAN LLP




               ff ok•                     Participation in the VWP is completely voluntary. Under the PBNDS, each
                        14
                      1"
                  (,/,1 15         detainee must voluntarily request a job in the VWP, and sign a written consent before
               w w ecz
               CID Z   116
                       7'
                                   performing any work in the VWP. Each of the declarants supporting the Motion for

                           17      Class Certification admits that he requested to participate in the VWP upon learning

                           18      about it. See Novoa Dec., ECF 192-3 ¶ 6 ("I learned about the Work Program upon my

                           19      entry to the Adelanto Facility and requested to take part in the program."); Fuentes Dec.,

                           20      ECF 192-4 116 (same); Karim Dec., ECF 192-5 115 (same); Mancia Dec., Dkt. No. 192-

                           21       6 ¶ 6 (same); Marwaha ECF No. 192-7 ¶ 6 (same); Munoz Dec., ECF. 192-5 ¶ 7 (same).

                           22             Plaintiffs are not faced with a Hobson's choice to join the VWP or be deprived

                           23       of basic necessities, as they claim. ECF 192-1, pg. 5. Rather, detainees are provided

                           24       with all of their basic needs and may supplement these provisions with other auxiliary

                           25       items from the commissary. The PBNDS require that in addition to clothing, each

                           26       detainee receive soap, toothpaste, shampoo, razors, and other personal hygiene products

                           27       upon entering detention. DeLaney Dec. Ex. E § 4.5(V)(D). And, those items must be

                           28       replenished as needed. Id. Consistent with these standards, and those in the Adelanto
                                                                                                    CASENO 5 17-cv-02514-JGB-SHK
                                                                                9
                                    DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                          CLASS CERTIFICATION
    Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 13 of 40 Page ID
                                     #:3010



1     Handbook, Plaintiffs' received soap, toothpaste, shampoo and other personal hygiene
2     items from GEO, at no cost. DeLaney Dec. Ex. D Karim 30-33; Ex. B Novoa 69-70;
3     Ex. A Fuentes 63:17; 95:7-15; Ex. C Mancia 67:22-25. Additionally, GEO provided ice
4     water in jugs in each unit. Id. at Ex. C 31-32. Those jugs were refilled multiple times
5     per day. Id. Rather, Plaintiffs' actual grievance is that the personal hygiene items
6     weren't their preferred type, were "poor quality," or were not the brands Plaintiffs
7     preffered. Id. at Ex. B 69:9. For example, Novoa simply preferred the soap sold through
8     the commissary, characterizing the provided soap as "bad soap." Id. 70:11. He did not
      purchased Dove soap from the commissary (one of the more expensive brands offered),
      instead Id. at Ex. I (showing a purchase of Dove soap for $2.30 and Ivory soap for
      $1.10). Likewise, Mancia purchased styling gel with aloe vera for his hair, as it was not
      provided by GEO. Id. at Ex. C 35-36. As did Karim. Id. at Ex. D 30.
             The Declarants' commissary accounts indicate they were not dependent upon
      VWP earnings to shop the commissary; rather, each had significant sources of outside
       funding. Id. at Exs. M-P (Resident Account Summaries). Plaintiffs also frequently had
       internal funding, each admitted to recieving commissary deposits from other detainees
       and their families. Id. Ex. C Mancia 40 (describing how other detainees would pay him
       for commissary items); Ex. D Karim 34-36 (describing deposits from other detainees);
19     Ex. A Fuentes 66 (same). In fact, the vast majority of funds in Declarants' commissary
20     accounts came from non-VWP sources. Mancia made approximately $51 dollars in the
21     VWP, but had approximately $500 deposited in his account from outside sources, and
22     spent $346 on commissary purchases. Id. Ex. N. In other words, only 10% of his funding
23     came from the VWP. Karim made approximately $385, received approximately $4,417
24     from outside sources, and spent $1,289 at the commissary. Id Ex. P. Approximately 8%
25     of Karim's funding came from his participation in the VWP.               Fuentes made
26     approximately S190 through the VWP, received $384 from outside sources, and spent
27     $220 on commissary purchases—only 33% of Fuentes' funding came from the VWP.
28
                                         10               CASE No. 5:17-cv-02514-JGB-SHK

       DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                             CLASS CERTIFICATION
                 Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 14 of 40 Page ID
                                                  #:3011



             1     Id. Ex. 0. Novoa received approximately $498 from the VWP, $1,282 from sources
             2     other than the VWP, and spent $1,393 at the commissary. Id. Ex. M. Approximately
             3     28% of his funding came from the VWP. This testimony and evidence completely
             4     undermines Plaintiffs' allegations that everyone within Adelanto's walls was destitute
             5     and participating in the VWP for the $1/day was the only way to obtain basic daily
             6     necessities and survive.
             7            When the Declarants made commissary purchases, it was typically for snacks —
             8     cookies, candy, and chips     not basic necessities. Id. Exs. I-L. For instance, Karim
             9     stated that he could "eat, eat, eat all day" in the kitchen (where he claims he worked
            10     every day); yet still purchased cookies from the commissary. Id. Ex. D, 25. And, he
            11     bought fish, which was "a meat I love." Id. at 31. Likewise, Fuentes bought cheese
            12     puffs to escape his daily life, as the food GEO provided "was not delicious at all." Id.
    4.`:413        Ex. A, 60. And, while GEO served coffee in the morning, Karim bought a different
    E-,'8

            14     brand from the commissary because GEO's coffee "is not real coffee." Id. Ex. D, 28.
5 E.,v2;.`.i;)15   Mancia bought Tapatio hot sauce to "add some flavor to my food." Id. Ex. C, 35. To be
     w 00
              16   clear, this is the purpose of the commissary     to provide detainees the items that suit
                   their preferences, not the items they need to survive.
            18            Detainees also participated in the VWP to access special privileges, not because
            19      of coercion or necessity. For example, Fuentes participated in laundry work because, in
            20      addition to the $1 per day, he had "the privilege of exchanging my clothes. The one that
            21      I'm wearing at that moment." Id. Ex. A, 86:6-9. Fuentes' fellow detainees were able to
            22      exchange their clothes, but were not able to hand-select their replacements. Indeed, this
            23      special privilege is "why [Fuentes] got involved in the laundry work" in the first place.
            24     Id. 50:8-9. Novoa, in his time as a barber, would receive "donations" from other
            25      detainees whose hair he cut. Id. Ex. B, 50:8-9. At one point, Novoa was collecting
            26      "donations" so routinely, other detainees complained they could not obtain a haircut
            27      unless they paid him. Id. Ex. R. Despite denying he ever received cash from detainees,
            28
                                                      11               CASE No. 5:17-cv-02514-JGB-SHK

                    DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                          CLASS CERTIFICATION
 Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 15 of 40 Page ID
                                  #:3012



 1   Novoa curiously had numerous cash deposits in his account that he could not explain.
2    Id. at 88.
3           Karim explained that one of the perks of working in the kitchen was that VWP
4    workers could "eat as much as you want in the kitchen. You get nothing except one
 5   dollar, but you can eat, eat, eat all day when in the kitchen . . . So it's better working in
 6   the kitchen." Id. Ex. D, 25. Likewise, Mancia participated in the VWP, in part, because
 7   he would receive extra food. Id. Ex. C, 45:23. The food was no different than what other
 8   detainees received, but Mancia was able to regularly obtain six extra meals a week. Id.
 9   at 46:1-14; 49 (Mancia "gained weight" and requested bigger clothing because the food
10   made him "fat"). Accordingly, if the experiences of Plaintiffs are indicative of all
     detainees at Adelanto, as Plaintiffs claim, there is no basis for certification. Indeed, any
     work was voluntarily performed and not coerced by a deprivation of necessities or fear
     of harm. Rather, it was incentivized by commissary snacks and other small incentives.
            G.      Plaintiffs Were Not Punished for Declining to Participate in the
                    Voluntary Work Program.

            Poor performance or failure to participate in the VWP is not punishable by
     solitary confinement or deprivation of other privileges. Instead, because the program is
     voluntary, the only punishment available when a detainee refuses to participate, or

19   otherwise perfoiriis unsatisfactorily, is removal from the work program. Id. Ex. E § 5.8

20   (V)(L). Contrary to Plaintiffs' allegations, the Adelanto Handbook states that

21   "withholding of, or variation from, the standard menu, as a disciplinary measure [] is

22   prohibited," undelmining the assertions that failing to work results in the deprivation of

23   necessities. ECF 193-16. Consistent with the PBNDS, none of the Plaintiffs were ever

24   punished for refusing to participate in the VWP.12 Moreover, none of the Plaintiffs were

25
26      Karim notes that he was once punished for not cleaning up toilet paper in his dorm. He stated that
     12

27   he was eating soup on his bed at the time, not participating in the VWP, and was in his living area. It
     is clear from these details that the only punishment he received was not for failing to participate in the
28   VWP, but for failing to clean his living area as is permitted by the PBNDS. DeLaney Dec., Ex. D, 52,
                                                          12                       CASE No. 5:17-cv-02514-JGB-SHK

     DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                            CLASS CERTIFICATION
           Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 16 of 40 Page ID
                                            #:3013



       1     ever placed in solitary confinement, or administrative segregation, for failing to clean,
       2     separate and apart from the VWP                despite the fact that ICE's standards specifically
       3     pet mit this sanction.'
       4             H.      Detainees Can Freely Raise Concerns Regarding The Conditions Of
                             Confinement.
       5
       6             Should any of the conditions of confinement fall short of the requirements of the

       7     PBNDS, detainees can communicate with GEO staff (or ICE where needed) about the

       8     conditions of confinement. ECF 193-16, 7. Both the ICE and Adelanto Handbooks set

       9     forth a process for detainees to submit written questions, concerns, or requests (also

     10      called "Kites"). DeLaney Dec., Ex. F; ECF 193-16, 7. All submitted Kites are

     11      maintained in each detainees' files. Id. Plaintiffs understood and took advantage of the

,-97Frrt'    Kite process frequently. DeLaney Dec. Ex. A, 51-54; Ex. B, 38-41; Ex. C, 49-51; Ex.
WoN' '12
 -5TcLTA3    D, 18: 67-68. Indeed, Novoa recurrently used Kites to request free batteries, changes of
Wo .k        clothing and linens, and information related to his teitnination from his VWP job. Id.
 Eri-‹14
 U
wad 15       Ex. B, 38-41. Similarly, Mancia used Kites to exchange his clothing and request
..4400
             additional time with his family during their visits. Id. Ex. C, 49-51. Curiously, none of

  3:217      the Plaintiffs ever submitted Kites that indicated they were not provided adequate food

     18      or were otherwise being subjected to untenable living conditions. Notwithstanding their

     19      regular Kite use, none of the Plaintiffs ever complained of threats of serious hatin —

     20      solitary confinement or abuse of legal process. Nor did they use Kites to request

     21      personal hygiene products. While the Complaint contains a number of inflammatory

     22      and vague" descriptions about the food served at Adelanto, none of those conditions

     23
              61-62. Likewise Mancia testified that he had to clean toothpaste off of the light in his room clearly
     24       a task related to his living area.Id. Ex. C, 47.
              13 Novoa Dep. 97; Karim Dep.52, 61-62; Mancia Dep. 47; Fuentes Dep. 82.
      25      14 The Declarations do not raise specific concerns about the food schedule or its quality. Rather, they
              vaguely state that GEO failed to provide necessities "such as food." These vague allegations not only
      26      lack credibility, but also the requisite specificity to form the basis for class certification. Indeed, it is
      27      impossible to know whether the Declarants are alleging the same type of injury: Are they stating they
              were deprived meals outright? That the meals they received were not sufficient? That they did not like
      28      the type of food they were served? From the Declarations, it is impossible to tell. While the Complaint
                                                                     13                        CASE No. 5:17-cv-02514-JGB-SHK

               DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                     CLASS CERTIFICATION
 Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 17 of 40 Page ID
                                  #:3014



 1   were ever previously reported, despite each of the declarants submitting numerous Kites
 2   while detained.
 3           I.      GEO Does Not Profit From the Voluntary Work Program.
 4           The number of individuals in the VWP varies each day because detainees are free
 5   to refuse to work at any time          as noted above, the program is completely voluntary. If
 6   detainees choose not to work, GEO staff will complete any work that would have
 7   otherwise been perfoimed by a detainee. Dkt. No. 193-4, 196:20-25; 217:12-14. Indeed,
 8   because of the voluntary nature of the VWP, GEO must always be prepared for this
 9   possibility as "there is really no way to gauge how many detainees are going to actually
10   show up for work on any given day." Id. at pg. 196. While GEO sometimes uses
11   overtime to handle unexpected situations, GEO does not detennine its staffing needs by
12   taking into account any set number of detainee workers. DeLaney Dec. Ex. G, 182:15-
13   198:10. Accordingly, GEO does not derive a benefit from detainee labor in the way

     Plaintiffs describe       as GEO must always be prepared for circumstances where staff
     will necessarily complete the tasks detainees refuse to complete. ECF 193-4, 221:13-
     15. Additionally, under the contract, ICE reimburses the City of Adelanto (and by

     extension GEO) the exact amount GEO pays detainees in the VWP—in other words,
     GEO does not derive a profit from the program. ECF 193-5, 45 (explaining that the cost
19   of adding additional staff positions is borne by ICE). The VWP is a 100% pass-through
20   program. DeLaney Dec., Ex. H, 40-45.15
21                                            III.    ARGUMENT
22           A party seeking class certification must affirmatively demonstrate compliance
23   with Rule 23. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). A district court
24

25   asserts that the food provided was moldy, it appears this claim is derived not from Plaintiffs'
     underlying claims, but rather the unrelated news articles cited therein. In fact, when Mancia was asked
26
     on re-direct by his own attorney during his deposition if he ever encountered mold on the food during
27   his VWP kitchen work, he said "no." DeLaney Dec, Ex. C,fi7:1-2.
     15 James Bill's deposition was taken in the State of Washington v. The GEO Group, a case pending in
28   the Federal District Court for the Western District of Washington, Case Number 17-cv-05806.
                                                          14                         CASE No. 5:17-cv-02514-JGB-SHK
      DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                          CLASS CERTIFICATION
                           Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 18 of 40 Page ID
                                                            #:3015



                       1     must conduct a "rigorous analysis" that frequently "will entail some overlap with the
                      2      merits of the plaintiffs underlying claim." Id. "[A] party must not only be prepared to
                      3      prove that there are in fact sufficiently numerous parties, common questions of law or
                      4      fact, typicality of claims or defenses, and adequacy of representation, as required by
                       5     Rule 23(a)," but "also satisfy through evidentiary proof at least one of the provisions of
                       6     Rule 23(b)." Comcast v. Behrend, 569 U.S. 27 (2013) (internal citations and emphasis
                       7     omitted). A party seeking class certification must demonstrate the following
                      8      prerequisites: "(1) numerosity of plaintiffs; (2) common questions of law or fact
                       9     predominate; (3) the named plaintiffs claims and defenses are typical; and (4) the
                      10     named plaintiff can adequately protect the interests of the class." Hanon v.
                      11     Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.1992) (citing Fed.R.Civ.P. 23(a)). The
               N
               •71-
      0        0",
      o n e
                      12     party may not rest on mere allegations, but must provide facts to satisfy these
      L
      C        N


1-4            "1
               C      13     requirements. Rai v. CVS Caremark Corp., No. CV 12-08717-JGB VBKX, 2013 WL
z     W 4^
      maw             14     10178675, at *4 (C.D. Cal. Oct. 11, 2013) (Bernal, J.).
           U
ai                    15              Where, as here, a plaintiff moves for class certification under Rule 23(b)(3),
             c
             c0
              .)
      F. C.7 ,C)
      cr)
                      16     Plaintiffs must also establish that "a class action is superior to other available methods
      8
      vD       .w     17     for fairly and efficiently adjudicating the controversy." Fed.R.Civ.P. 23(b)(3). Here,
                      18     Plaintiffs seek to certify the three classes, all based upon the theory that there were
                      19     common policies in place, that forced detainees to work: (1) the Adelanto Wage Class;
                      20     (2) the Forced Labor Class, which is divided into two subclasses, those who were
                      21     compensated for cleaning and those who were not; and (3) The Nationwide HUSP
                      22     Class. Plaintiffs have failed to meet their burden with respect to all three classes.
                      23        IV.        PLAINTIFFS FAIL TO ESTABLISH THE ELEMENTS REQUIRED
                                                        FOR RULE 23 CERTIFICATION.
                      24
                                      A.     Plaintiffs Have Not Met Their Burden To Establish Commonality or
                      25                     Predominance Because Individual Inquiries Pervade.
                      26
                                      Plaintiffs cannot meet their burden to establish commonality of issues among the
                      27
                              class. To do so, they must establish their "claims [] depend on a common contention . .
                      28
                                                                15               CASE No. 5:17-cv-02514-JGB-SHK

                              DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                    CLASS CERTIFICATION
 Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 19 of 40 Page ID
                                  #:3016



1    . is capable of class wide resolution          which means that determination of its truth or
2    falsity will resolve an issue that is central to the validity of each one of the claims in
3    one stroke." Brown v. Abercrombie & Fitch Co., No. CV141242JGBVBKX, 2015 WL
4    9690357, at *10 (C.D. Cal. July 16, 2015) (Bernal, J.). Here, Plaintiffs have not
 5   demonstrated that common contentions exist that can be resolved on a class wide basis.
 6   At best, they have described a collection of discrete grievances, requiring heavily
 7   individualized inquiries. As this Court has previously explained "the need for heavily
8    individualized inquiries at the outset undermines the ascertainability and commonality
 9   of the class." Garcia v. Cty. of Riverside, No. EDCV13616JGBSPX, 2017 WL
10   3052981, at *9 (C.D. Cal. July 17, 2017).
11          Plaintiffs advance three common contentions: (1) they were deprived of basic
     necessities    requiring them to work in the VWP for $1/day, (2) they risked serious
     harm if they did not work, and (3) the "uncompensated work is neither required nor
     permitted by [ICE]."16 Despite Plaintiffs' allegations, there is no policy or circumstance
     within GEO's control that is applicable to the entire class. Thus, Plaintiffs cannot
     establish the commonality requirement of Rule 23.
            As for the first claim, there is no policy that deprives Adelanto detainees of basic
     necessities. Plaintiffs claim that because detainees are deprived of "necessities,"
19   (delineated in their Complaint as food, water, soap, lotion, and shampoo) they are
20   coerced into participating in the VWP to purchase the minimum essentials needed to
21   maintain basic standards of cleanliness and nutrition. The crux of their claim being that,
22   without the $1/day allowance, detainees would not have access to food, water, and
23   personal hygiene products. Put simply, there is no policy in place at the Facility that
24   deprives detainees of necessities, as described in the PBNDS. Plaintiffs cannot point to
25   the existence of any such policy and rely solely on unsupported conclusory allegations.
26
27   16Plaintiffs also allege that because they all suffered violations of the TVPA, they have established a
     common issue. However, an assertion that putative class members "have all suffered a violation of the
28   same provision of law" does not support a finding of commonality. Dukes, 564 U.S. at 350.
                                                           16                     CASE No. 5:17-cv-02514-JGB-SHK

     DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                          CLASS CERTIFICATION
     Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 20 of 40 Page ID
                                      #:3017



 1     Rather, individuals at Adelanto are provided basic necessities, as prescribed by the
2      PBNDS, at no charge. DeLaney Dec., Ex. D, 32-33; Ex. B, 69-70; Ex. A, 63:17; 95:7-
3      15; Ex. C, 67:22-25. Thus, there can be no commonality.
 4             Because there is no general policy of withholding necessities, the inquiry into
 5     whether a particular detainee felt compelled to participate in the VWP is highly
 6     individualized. The named Plaintiffs do not even have a common understanding about
 7     what constitutes basic necessities. Fuentes explained that "necessities" include Snickers
 8     bars, Atomic Fire Ball candies, oatmeal cookies, and honey buns—because these items
 9     could purportedly be used to treat blood pressure conditions. Id. at Ex. A, 57, 59. In
10     contrast, Novoa did not consider his numerous purchases of Jolly Ranchers, M&Ms, or
11     chips to be necessities. Id. at Ex. B, 63-65. And Mancia, in direct opposition to Fuentes,
12     stated that Snickers bars were not a daily necessity. Id. at Ex. C, 35. Thus, even among
13     a small group of individuals, there is no commonality whatsoever about what
       "necessities" were allegedly withheld.
               But even for the items Plaintiffs agree were necessities, such as clothes, shoes,
       and hygiene products, they fail to provide evidence that there was widespread
       deprivation. Plaintiffs instead rely on individualized anecdotes. For example, Novoa
       alleges in the Complaint that during his first week of detention his shoes fell apart and,
19     as a result, he had to purchase new shoes with his VWP funds. Compl. ¶ 106. Putting
20     his credibility aside, 17 Plaintiffs have not shown this to be any more than an isolated
21      incident. Indeed, none of the other individuals who submitted declarations indicated
22      that they had any issue obtaining shoes while at Adelanto, or that this was a common
23
24      17 During his deposition, Novoa stated that the allegations in the Complaint were correct and did not
        misrepresent the events that occurred. DeLaney Dec. Ex. B,105:8-25;106:1-4. Novoa, however, also
25      testified that he did not apply to enter the VWP until at least five months after entering the Facility.
        Id. at 31:11-12 (barber position); 51:8-9 (janitor position). Indeed, his first payment for his
26      participation in the VWP was not deposited until April 19, 2013, approximately ten months after
27      Novoa arrived at Adelanto. Id. Ex. M. Moreover, his commissary account shows that he did not
        purchase new shoes during his first few weeks. Id. Ex. I.Novoa also alleged the water ran black for
28      days, requiring him to purchase bottled water. He never bought a single bottle of water. Id.
                                                            17                       CASE NO. 5:17-Cv-02514-JGB-SHK

         DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                              CLASS CERTIFICATION
    Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 21 of 40 Page ID
                                     #:3018



1     occurrence that depleted their commissary accounts. As this Court has previously noted,
2     a "[p]laintiff cannot establish that there are shared legal interests when it is not clear
3     that anyone but him suffered a [] violation." Garcia, 2017 WL 3052981, at *9.
4            Adding another layer of individualized inquiry, each Plaintiff had different
5     sources of income. While Karim had near constant deposits to "do anything I need,"
6     other Plaintiffs' outside income was more sporadic. DeLaney Dec., Ex E, 41. And,
7     Plaintiffs had different expectations about what a sufficient amount of commissary
8     funds would be. For example, Karim worked regularly despite a surplus of over $1,000
 9    in his commissary account for an extended period of time. Id. Ex. P. In contrast, Novoa
10    decided not to work for at least the first five months of his detainment, despite the fact
11    that his balance was frequently under $20. Id. Ex. M. Because the amount of
12    commissary funding a detainee needed to forego participation in the VWP is nebulous,
13    there are no common issues that could be resolved on a class-wide basis. Instead, in
      order to identify whether any individual was deprived of a "necessity," GEO would
      need to depose each detainee class member regarding his or her commissary accounts,
      account summary, and work history. Further, insofar as Plaintiffs claim they are due
      back-wages, the number of meals each detainee received will require an individual
       deposition of each, as it is clear from the deposition testimony of Plaintiffs that many
       detainees were consistently receiving additional meals. Similarly, an individualized
20     analysis will be required to identify which days Plaintiffs worked in the VWP. Thus,
21     individualized issues predominate.
22           Plaintiffs also fail to establish a widespread policy that detainees participated in
23     the VWP (not the necessary chores in their common living area) under the threat of
24     serious harm. Plaintiffs seem to argue that even if GEO meets their basic needs by
25     providing—among other items      three meals a day, shelter, clothing, outdoor recreation
26     activities, television, and Xboxes, their work is still not voluntary. To create this
27     illusion, Plaintiffs allege that work is performed under constant threat of solitary
28
                                         18               CASE No. 5:17-cv-02514-JGB-SHK

       DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                             CLASS CERTIFICATION
 Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 22 of 40 Page ID
                                  #:3019



1    confinement or deprivation of life necessities. This is false.
2          To be clear, "it's never been a policy of GEO to put somebody in solitary
3    confinement, a detainee, for not cleaning their area." Id. Ex. G, 134:22-24. Consistent
4    with GEO's informal policy, no Plaintiff was ever deprived of meals, water, or other
 5   necessities, nor were they placed in solitary confinement for failing to work. They do
 6   not allege that detainees were regularly (or ever) sent to solitary confinement for failing
 7   to work or clean. Nor do they credibly allege that there was a general fear among other
8    detainees in the VWP that not participating in the program would result in solitary
 9   confinement or an adverse impact on their legal case. In fact, none of the Plaintiffs could
10   name even one other detainee who was placed in solitary confinement. Such an
     assertion would necessarily need to be based upon conversations and interactions with
     other detainees. Yet, Plaintiffs do not allege that they had such conversations, but
     instead rely upon cursory and vague assertions. Id. Ex. C, 53 ("Obviously I knew
     everything is the same in every claim").
           Because Plaintiffs were never subjected to solitary confinement, the inquiry
     about what constitutes "serious halm" is inherently individualized. Id. Ex. B, 97; Ex. D,
     52, 61-62; Ex. C, 47; Ex. A, 82. For Karim, the "serious harm" he faced allegedly
     occurred, not while he was participating in the VWP, but when all detainees in his unit
19   failed to clean a mess in the common area. As a result, all detainees lost television and
20   Xbox privileges for 20 minutes and during that time were limited to interacting with
21   others in their bunk area. Id. Ex. C, 51-53. Although he never played Xbox, Karim felt
22   this punishment was unjust. Id. In another instance, he alleges he was told to get his
23   "black ass down" when he was "sitting on top of somewhere." Id. at 58. On a separate
24   occasion, Karim picked up dirty tissues at the direction of a guard. Id. at 54. In the only
25   incident involving the VWP, Karim testified that he was told participating in the VWP
26   would help him obtain bond. Id. at 88. Each of these allegations involves a personal
27   circumstance that had no relation to other detainee       and that do not substantiate a
28
                                       19               CASE No. 5:17-cv-02514-JGB-SHK

     DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                           CLASS CERTIFICATION
     Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 23 of 40 Page ID
                                      #:3020



 1     legitimate fear of "serious harm."
2             The other Plaintiffs allegations are factually distinct from Karim's allegations.
3      Fuentes testified that when he did not clean in the common area, his microwave
 4     privileges were taken away. Id. Ex. A, 75. On another occasion, he refused to perfonn
 5     his janitorial work and as a result was not paid $1. Id. at 81. Mancia cleaned toothpaste
 6     off of a light (which, of course, was first smeared on the light inappropriately) under
 7     the threat of "consequences." Id. Ex. C, 48:2-6. As is demonstrated by these individual
 8     anecdotes, there is no common and pervasive policy under which Plaintiffs' were
 9     subject to "serious harm" sufficient to certify a class. Even more, allegations that GEO
10     has taken steps to preserve order in compliance with the PBNDS (like those above) do
11     not give rise to TVPA liability. See Headley v. Church of Scientology Int'l, 687 F.3d
12     1173, 1180 (9th Cir. 2012) (warnings of "legitimate consequences" are not improper
13     means under the TVPA). Likewise, class actions under the California Unfair
       Competition Law, Cal. Bus. & Prof. Code § 17200 usually cannot be certified, because
       significant individualized factual issues arise regarding whether the proposed class was
       fraudulently, unfairly, or unlawfully induced by Defendant. Colapinto v. Esquire
       Deposition Servs., LLC, No. CV 09-07584 SJO PLAX, 2011 WL 913251, at *5 (C.D.
       Cal. Mar. 8, 2011).
19            Finally, contrary to Plaintiff's allegations that GEO has enacted Housing Unit
20     Sanitation Policies (HUSPs) "in violation of the PBNDS, its contracts with ICE, and
21     the California and federal forced labor statutes" which in turn "require detained
22     immigrants to perform a wide range of completely uncompensated work for the
23      company's enrichment," GEO's HUSPs are in compliance with all ICE contracts,
24     PBNDS and ACA standards, the ICE Handbook and relevant laws. Ragsdale Dec., ¶
25      6 . In fact, ICE itself reviewed and signs off on the HUSP. Id. ¶ 7. Contrary to their
26      allegations, Plaintiffs have presented evidence that each facility creates its own local
27      policies which reflect the PBNDS standards. ECF 193-4 at 9. And, Plaintiffs have not
28
                                          20               CASE No. 5:17-cv-02514-JGB-SHK

        DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                              CLASS CERTIFICATION
           Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 24 of 40 Page ID
                                            #:3021



       1     cited any evidence to establish that any local Adelanto HUSP is applied nationwide. In
       2     fact, they do not, and cannot, point to a single fact regarding how any HUSP is applied
      3      at any other facility, the experiences of any detainee at any other facility under its
       4     HUSP, or allegations of threats of solitary confinement or abuse of legal process for
       5     refusing to clean a cell or common living area. Nor do they identify a single facility that
       6     would be included within the class, or a single representative from another state.
       7     Therefore, the contentions do not raise sufficiently common issues that would be
       8     appropriate for nationwide certification.
       9            B.    The Named Plaintiffs are Not Adequate Representatives Because They
                          Are Not Credible.
     10
     11             In considering the requirements of Rule 23, courts are mindful that, named

     12      plaintiffs who have serious credibility problems or who are likely to devote too much

     13      attention to rebutting an individual defense, may not be adequate class representatives.
wo
     14      CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721, 726 (7th Cir. 2011).
   c,
 ("i'; 15    "The honesty and credibility of a class representative is a relevant consideration when

     16      performing the adequacy inquiry because an untrustworthy plaintiff could reduce the

     17      likelihood of prevailing on the class claims." Nghiem v. Dick's Sporting Goods, Inc.,

     18      318 F.R.D. 375, 383 (C.D. Cal. 2016) (internal citations omitted). Courts in this district

     19      have previously concluded found a class representative inadequate where "he and his

     20      counsel will have to devote most of their time and resources trying to refute Defendants'

     21      attacks on his character. . . at the expense of [Plaintiffs'] ability to vigorously prosecute

     22      this case on behalf of the rest of the class . . . . " Id.; see also Guido v. L'Oreal, USA,

     23      Inc., No. CV 11-1067 CAS JCX, 2012 WL 2458118, at *4 (C.D. Cal. June 25, 2012)

     24       (granting a motion to reconsider certification where the discrepancies in Plaintiffs

     25       deposition testimony and other evidence threatened to "undettnine her credibility").

     26       Here, Plaintiffs' are not adequate representatives based upon significant and deeply

     27       troubling inconsistencies in their deposition testimony, Complaint, and Declarations.

     28       In fact, GEO believes each of the declarants committed verifiable perjury in their sworn
                                                21               CASE No. 5:17-cv-02514-JGB-SHK

              DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                    CLASS CERTIFICATION
             Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 25 of 40 Page ID
                                              #:3022



         1     statements and deposition testimony. Therefore, there is no question individual
         2     credibility determinations will predominate the litigation of the named Plaintiffs                      to
         3     the detriment of any proposed class.
         4             Plaintiffs' claims rely upon a common allegation: "GEO maintains a corporate
          5    policy and uniform practice of withholding sufficient food, water, and hygiene products
          6    from the immigrants detained at Adelanto. As a result, detained immigrants are forced
          7    to either purchase these daily necessities from the Facility's commissary or go without."
          8    Comp. vit 43, 47. Plaintiffs' allege that the necessities that were withheld include soap,
          9    lotion, shampoo, food, and water." However, deposition testimony and the Plaintiffs'
         10    own detention records indicate that Plaintiffs did not go without necessities, particularly
         11    not those they claim were withheld from the proposed class. For ease of reference, the
         12    summary chart below provides specific details of each Plaintiffs' dishonest statements
LCN
               made under oath.
47 0 k
   Qw    14                                                   Plaintiff Novoa
                   Complaint                   Declaration                         Deposition and Records
4.,
F-       15    "Novoa spent his        "I participated in the Work • Used commissary money to buy "probably
         16    wages on soap,          Program in order to buy             the most awesome headphones you can buy
               shampoo, lotion,        daily necessities . . . such        at the commissary," for $39. DeLaney Dec.,
         17    sunscreen, food,        as food, bottled water,             Ex. I; Ex. B 68-69:5.
               clean drinking          shampoo, lotion, soap,
         18    water, shoes, and       sunscreen, and even              • Did not buy a single bottled water. Id. Ex. I.
               other necessities."     shoes." Dkt. 192-3 at ¶ 15.         Was provided free shampoo, soap,
         19    Compl. ¶ 107.                                               toothpaste. Id. Ex. B, 69-71.
         20
                                                                       •   Bought Jolly Ranchers to "treat other
         21                                                                detainees that didn't have any money." Id.
                                                                           at 68.
         22
         23
         24
         25     18 Plaintiffs also allude to a claim that detainees receive delayed or insufficient medical treatment.
                While this allegation is inflammatory, it does not add to their case. They do not allege that by working
         26     detainees get better medical treatment. Nor do they allege that by having additional funding certain
         27     detainees are provided superior medical treatment Therefore, regardless of whether the detainees work
                in the VWP or clean their rooms and common areas, their access to medical treatment is unaffected.
         28     Therefore, these allegations are not relevant to the certification analysis.
                                                                     22                       CASE No 5:17-cv-02514-JGB-SHK

                DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                     CLASS CERTIFICATION
                Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 26 of 40 Page ID
                                                 #:3023


                                                                       •    Spent the vast majority of his commissary
                1                                                           money on snacks — cookies, candy, and
               2                                                            chips. Id. at Ex. I.

               3
                    "[W]as often forced "I relied on my wages to    •       Received "donations" from other detainees
               4    to purchase those   buy those items from the            as a barber. Novoa Dep. Id. at Ex. B, 49:16-
                    necessities         commissary. I knew that if          23.
                5   from the            I stopped Participating in
                6   commissary using    the Work Program, I would •         Received cash prizes from art contests held
                    his wages from the not have access to these             at the Adelanto Facility. Id. at 61. Received
                7   Work Program."      items." Dkt. 192-3 at ¶ 15.         commissary funds from his sister and others.
                    Compl. ¶ 104.                                           Id. at 78-79; Ex. M.
                8
                                                                        •   Received free batteries when his account
                9                                                           balance was low. Id.
               10
                    "Novoa provided        "On several occasions        •   Did not work for at least six months after
               11   GEO with his labor     officers threatened to or        arriving at the Adelanto Facility. Id.
                    because GEO's          actually forced me to move
        '?N 2       threats of serious     to a different living unit,  •   Was not disciplined when he quit his barber
                    harm and/or abuse      away from my peers and           job. Id. Ex. B, 46. Was fired from being a
    4',-;;13        of the legal process   friends, after complained        barber without consequence. Id. at 39-40.
z    '4' 14         if he refused to       [sic] about the Work
                    work." Compl.          Program. . . " Dkt. 192-3 at •   His bunk was moved when he complained
       "c`i.   15   ¶ 114.                 ¶ 14.                            about law library hours. Id. at 99-100.

               16                                                       •   Requested to be moved out of his bunk area
                                                                            because there were individuals he knew
               17                                                           from "county jail." Id. at 113.
               18                                                       •   Was never put in solitary confinement or
               19                                                           threatened with abuse of the legal process
                                                                            for refusing to work. Id. at 9:7-15.
               20
               21
                                                              Plaintiff Fuentes
               22         Complaint                  Declaration                      Deposition and Records
                    "Fuentes spent his       "I participated in the Work    • "I personally did not buy basic
               23   wages on food,           Program in order to buy            necessities soaps, lotions—because I
               24   medicine, clothing,      daily necessities . . .            did not have the financial means but
                    soap, and shampoo        [including] food and               others did purchase." Id. Ex. A, 63:16-
               25   from the Adelanto        personal hygiene items."           18.
                    commissary." Compl.      Dkt. 192-4 at ¶ 11.
               26   ¶ 126.                                                  • Bought candy to alleviate depression.
                                                                                Id. at 59. Bought candy to trade with
               27                                                               other detainees. Id. at 101.
               28
                                                      23               CASE No. 5:17-cv-02514-JGB-SHK

                    DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                          CLASS CERTIFICATION
    Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 27 of 40 Page ID
                                     #:3024



                                                                  •   Spent the vast majority of his
1                                                                     commissary money on snacks — cookies,
2                                                                     candy, and chips. Id. Ex. J.

3                                                                 •   Never bought bottled water, soap,
                                                                      shampoo, or lotion. Id.
4
      "GEO withheld daily        "I feared that if I stop [sic]   •   Received routine deposits from "people
5     necessities from Mr.       participating in the Work            who were inside the Adelanto facility.
6     Campos Fuentes,            Program, I would be                  And as help or solidarity to me, they
      thereby forcing him to     unable to access those               deposited these amounts because they
7     work for subminimum        necessities." Dkt. 192-4 at          also lived through the same thing I was
      wages in order to buy      ¶ 11.                                living through." Id. Ex. A, 65:21-25.
 8    those daily necessities.
      . ." Compl. ¶ 127.                                          •   Received routine deposits from
 9                                                                    individuals who were not detained in
10                                                                    Adelanto. Id. at 69-71.

11    "Campos provided       "If we refused to clean,             •   If he refused to work, he would not
      GEO with his labor     GEO officials would                      receive his $1 compensation or any
      because GEO's threats threaten to lock us in our                additional meal that was provided for
      of serious halm and/or cells. Sometimes they                    participating in the VWP. Id. at 80-81.
      abuse of the legal     actually did so. Other
      process if he refused  times, GEO officials                 •   I always did the work that the officer
      to work." Compl.       threaten to suspend our                  would require me to do. In order to have
      ¶ 133.                 attorney or personal visits,             a low profile with them, I did not want
                             or prohibit us from                      to get in trouble. Id. at 82:15-18
                             interacting with other
                             detained immigrants." Dkt.
                             192-4 at If 14.


19
20                                               Plaintiff Mancia
             Complaint               Declaration                     Deposition and Records
21     "Mancia participates in "I participated in the      • Mancia never bought soap or shampoo from
       the Work Program in     Work Program in               the commissary. Id. Ex. C, 37.
22                             order to buy daily
       order to buy daily
23     necessities . . .       necessities . . .           • Mancia was routinely fed up to three extra
       including food and      [including]  food   and       meals per day. Id. at 46.
24     personal hygiene        personal hygiene
       items." Compl. ¶   167. items." Dkt. 192-6 at • Spent the vast majority of his commissary
25                             ¶ 14.                         money on snacks — cookies, candy, and
                                                              chips. Id. Ex. K. Never bought bottled
26                                                           water, soap, or shampoo. Id.
27
28
                                         24               CASE No. 5:17-cv-02514-JGB-SHK

       DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                             CLASS CERTIFICATION
               Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 28 of 40 Page ID
                                                #:3025


                  "Mancia participates in "I participate in the     •   Received at least $136 for purchasing
           1      the Work Program in     Work Program in               commissary items for other detainees
          2       order to buy basic      order to buy daily            (more than double what he made in the
                  necessities . . .       necessities...I fear          VWP). Id. Ex. C, 40-44.
          3       including food and      that if I cannot afford
                  personal hygiene        purchases from            •   Received routine deposits from individuals
          4       items." Compl. ¶ 167.   commissary, I will not        who were not detained in Adelanto. Id. at
                                          have access to those          43.
           5                              necessities." Dkt.
           6                              192-6 at T 14.

           7      "GEO has knowingly       None.                    •   "[A]n officer from Geo . . . went into his
                  obtained Mr. Mancia's                                 room and the light had toothpaste, it had
           8      labor by causing him                                  toothpaste on the light. And she said if you
                  to believe that he                                    guys don't clean it by the time I come
           9
                  would suffer serious                                  back, there's going to be some
          10      physical or legal                                     consequences . . . We had to take off the
                  halm..." Compl.                                       toothpaste from the light." Id. at 47-48.
          11      ¶ 169.
     N

CD   Cn                                                             •   Has never been placed in segregation for
     ,_t. 12                                                            refusing to clean or work, but has "heard
                                                                        stories from other inmates [sic]." Id. at 48.
Wok

          15                                                Plaintiff Karim
                            Complaint                    Declaration                 Deposition and Records
          16      "Karim participated in the    "I participated in the Work   •   Karim does not know what
                  Work Program in order to      Program in order to buy           deodorant is. Id. Ex. D, 31.
V3 j17            buy . . . food, vitamins, and daily necessities . . .
                  deodorant." Compl. ¶ 150. [including] food and              •   Spent the vast majority of his
          18                                                                      commissary money on snacks —
                                                personal hygiene items."
          19                                    Dkt. 192-5 at ¶ 17                cookies, candy, and chips. Id. Ex.
                                                                                  L. Bought hair gel and baby oil.
          20                                                                      Id.

          21                                                                  •   Never bought bottled water, soap,
                                                                                  or shampoo. Id
          22
          23
          24
          25
          26
          27
          28
                                                    25               CASE No. 5:17-cv-02514-JGB-SHK

                  DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                        CLASS CERTIFICATION
               Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 29 of 40 Page ID
                                                #:3026



                   "Karim feared that if he       "I participate in the Work        •       Received routine deposits from
              1
                   stopped participating in the   Program in order to buy                   people inside the Adelanto
              2    Work Program he would          daily necessities...I fear that           facility (sometimes for as much
                   not have access to             if I cannot afford purchases              as $100 per deposit) for
              3    sufficient daily necessities   from commissary, I will not               "whatever I need . . . to do
                   or nutrition." Compl.          have access to those                      anything I need." Id. at 43.
              4    ¶ 153.                         necessities." Dkt. 192-5 at
                                                    17.                             •       Received money from his
              5                                                                             attorney in this case, Lydia
              6                                                                             Wright, three days after signing
                                                                                            his declaration and when he
               7                                                                            already had $1,890.54 in his
                                                                                            account. Id. Ex. P.
               8
                                                                                    •       Left Adelanto with $2,401.95.
               9                                                                            Id.
              10
                   "GEO officials have             "GEO officials routinely             •    Never used the Xbox. Id. Ex. D,
                   threatened to take disciplin   require detainees to clean the             49. When a detainee refused to
                   ary action against Mr.         common spaces and showers                  clean in the common living
                   Karim for refusing to clean    of my housing unit for no                  area, the officer turned off the
                   areas of the Adelanto          compensation. If we refuse,                TVs and Xbox and placed
AKERMAN LLP




                   Facility for free. For         GEO officials turn off the                 detainees in their rooms for
                   example, in approximately      TV and the Xbox, prohibit                  "more than 20 minutes." After
                   August 2018, a GEO             detainees from using the                   that, the detainees were allowed
                   officer threatened to send     telephones or the showers,                 out of their rooms to watch TV.
                   Mr. Karim to solitary          and evacuate the day room                  Id. at 51-52.
                   confinement for refusing to    until a detainee volunteers to
                   clean for no compensation.     complete the sanitation and           •    Has never been placed in
                   The same GEO officer           cleaning tasks." Dkt. 192-5                segregation for refusing to clean
                   'tossed' Mr. Karim's cell      at¶ 11.                                    or work. Id. at 54. After he
                   by throwing his belongings                                                refused, was told he would go
              19   and papers in disarray, in     "GEO officers have                         to segregation if he did not
                   full view of other             threatened to take                         clean up toilet paper next to his
              20   Detained immigrants."          disciplinary action against                bunk and toilet Id. at 54-56.
                   Compl. ¶ 147.                  me for refusing to clean
              21                                  areas of the Adelanto Facility        •    Karim's bond hearing took
              22   "GEO officials told Mr.        for free." Dkt. 192-5 at ¶ 12.             place approximately three
                   Karim that 'write ups' will                                               months after he entered
              23   negatively impact his                                                     Adelanto and no one from GEO
                   asylum case." Compl.                                                      participated or in any way
              24   ¶ 148.                                                                    influenced his case. He
                                                                                             continued working after that
              25                                                                             date. Id. at 90.
              26
                   The evidence makes clear, Plaintiffs' claims are largely based upon puffery and
              27
                   exaggeration      and in certain instances, deceptive. In fact, during their depositions,
              28
                                                     26               CASE No. 5 17-cv-02514-JGB-SIIK

                   DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                         CLASS CERTIFICATION
               Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 30 of 40 Page ID
                                                #:3027



          1      some realized the inconsistencies and asserted that the reason they did not buy soap,
          2      water, or other items, despite their Complaint and/or declaration stating they had, was
          3      because those items, compared to candy, were too expensive. However, a review of the
          4      commissary menu makes clear that this is simply untrue. Hillers Dec., Ex. S. By way
           5     of example, bottled water cost $1.25; less than Jolly Ranchers or Hot Spicy Pork Rinds,
           6     items that Plaintiffs frequently bought. Id. Accordingly, Plaintiffs are inadequate
           7     representatives because their deposition testimony raises significant credibility
           8     concerns.
                       C.      The Named Plaintiffs Claims Are Not Typical.
           9
                        Just as the Plaintiffs cannot establish adequacy, they likewise cannot show they
          10
                 were in any way "typical" of the proposed class. "The test of typicality is whether other
          11
    N
                 members have the same or similar injury, whether the action is based on conduct which
IccE 12
                 is not unique to the named plaintiffs, and whether other class members have been
                 injured by the same course of conduct." Evon v. Law Offices of Sidney Mickel], 688
          14
Ecn.81'
                 F.3d 1015, 1030 (9th Cir. 2012) (internal citations omitted). Here, it is clear the concerns
  a,15
                 raised by the named Plaintiffs do not establish a common policy. And, it is likely that
          16
                 individual defenses would predominate Plaintiffs' litigation.
          17
                        First, Plaintiffs admit they never faced serious harm for failing to work. And, the
          18
                 only reason any of the Plaintiffs had to believe a detainee would be put in solitary
          19
                 confinement was based on unsubstantiated rumor, rather than personal experience. In
          20
                 addition, Plaintiffs never encountered adverse legal action for failing to participate in
          21
                 the VWP. Indeed, Novoa both quit and was fired from his VWP position                without
          22
                  consequence. Accordingly, Plaintiffs have failed to demonstrate that they faced serious
          23
                  harm at all, let alone harm that is typical of the class they seek to represent.
          24
                        Likewise, Plaintiffs were not deprived of necessities. GEO provided ice water in
          25
                  jugs in each unit. DeLaney Dec., Ex. C, 31-32. Those jugs were refilled multiple times
          26
                  per day. Id. GEO also provided three meals a day, soap, shampoo, and toothpaste to all
          27
                  detainees. Indeed, toothpaste was anything but scarce, as two Plaintiffs recalled
          28
                                                    27               CAsE No 5 17-cv-02514-JGB-S1IK

                  DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                        CLASS CERTIFICATION
             Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 31 of 40 Page ID
                                              #:3028



            1    cleaning it off of light fixtures in their dorms. Id. Ex. D, 93; Ex. C, 47. Because Plaintiffs
            2    had the basic necessities they needed, they frequently bought candy, chips, and other
            3    snacks     even when doing so was more expensive than buying basic staples. Id. Exs. I-
            4    L. These snacks were traded among detainees           indicating that there was more than
            5    enough to go around. In the most extreme case, Novoa bought a $39 pair of headphones,
            6    because they were "awesome," even though he could have spent that money on dozens
            7    of food items. Therefore, Plaintiffs are not typical of a class they purport to represent
            8    a group of individuals who were allegedly denied soap, water, and food and did not
            9    have sufficient commissary funding to buy the same, let alone $39 headphones.
           10           Further, there is no evidence that Plaintiffs lived in the same claims, were under
           11    the supervision of the same guards, or otherwise lived under the same policies and
           12    conditions. As Novoa testified, there were two separate dorms, East and West. Id. Ex.
           13    B, 51-52. The cleaning tasks he was responsible for were limited to his own don't. Each
ffok
           14    dorm varies in size and layout. There are seven different dottns. ECF 193-4, 11. Three
  uc,
E a 15           are "open layout." Id. The smallest dorm is 29 bunks and the largest is 118 beds. Id.
c,f),      16    The East clout's do not have dining halls (i.e. no dining areas to clean). Id. In the West
        3 m 17   dorms only, the buildings are divided into "pods," each with a capacity of 80 detainees.
           18    Id. at 12. In the pods, rather than an open layout (i.e. all of the beds in a single room
           19    with the televisions and other amenities), the room is subdivided into bunks with bunk
           20    rooms separated from the common living space. Id. Plaintiffs have presented no
           21    evidence that they represent all of these different dorms and living situations, nor do
           22    they explain how they are typical of each dorm. These differences are not insignificant.
           23    A detainee who is housed in a pod could plausibly be confined to only his bunk area,
           24    while a detainee in an open layout could not. Likewise, whether a detainee lives in a
           25    pod with 29 bunks or 118 changes how many individuals he can purport to have
           26    personal knowledge of.
           27             Just as Plaintiffs cannot show that they have knowledge of each living area at
           28
                                                   28               CASE No. 5:17-cv-02514-7GB-SHK

                 DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                       CLASS CERTIFICATION
                      Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 32 of 40 Page ID
                                                       #:3029



                  1     Adelanto they likewise do not have a basis to represent individuals nationwide, at
                  2     facilities that they have no knowledge of. Indeed, Plaintiffs have failed to allege any
                  3     nationwide policy that required them to work or clean. Each admitted in their deposition
                  4     that they do not know any individuals housed at other facilities. Moreover, no Plaintiff
                  5     provided a reason to believe that the policies or practices at Adelanto are common in all
                  6     GEO facilities. Instead, Plaintiffs single out their experience at Adelanto. Therefore,
                   7    they cannot be typical representatives of the proposed Nationwide HUSP class.
                   8                 (1)    Plaintiffs' limitations periods are atypical of the class,
                                            presenting individualized defenses.
                  9
                  10           In addition, Plaintiffs are not typical representatives of the class because their

                  11    claims are not viable for the time periods they seek to certify. Hunter v. Am. Gen. Life
              N


                  12    & Acc. Ins. Co., No. CA 301-4506-22, 2004 WL 5231631, at *6 (D.S.C. Dec. 2, 2004),
    EW   c?
    H.si
    c/D 'h71‘ 13        ("It is the differences relating to the statute of limitations which cause the greatest
    Wok
z                 14    concern as to commonality and typicality.") The first Complaint in this action was filed

    F'cq 15             on December 19, 2017. Claims under California's Wage Order WO 5-2001 ("IWC
      w
    E' 16               Wage Order No. 5") are subject to a oneyear statute of limitations. Cal. Code Civ. Proc.

                  17    § 340 (providing limitations period for penalties); Cal. Code Regs. tit. 8, § 11050

                  18    (providing for "penalties" as a remedy for failure to pay minimum wage). Thus,

                  19    Novoa's claims under the IWC are time-barred, as he was released in February 2015.

                  20    Dkt. 192-3 ¶ 4; Compl. ¶ 174 (seeking to represent a class for violations of the wage

                  21     order). Additionally, his claims under the Labor Code are significantly limited, as only

                  22    the work he performed in December 2014 and January 2015 gives him a basis for a

                  23     claim under the three-year statute of limitations. Cal. Lab. Code § 1194.

                  24           Further, Fuentes was not detained until December 2016. Karim and Mancia were

                  25     not detained until 2017 and 2019, respectively. Accordingly, no Plaintiff suffered an

                  26     injury between February 3, 2015 and December, 2016 when Fuentes alleges he was

                  27     detained, and cannot represent individuals who may have been aggrieved during that

                  28     time frame. Dkt. 192-3 ¶ 4. See e.g., Garcia, 2017 WL 3052981, at *9 ("Plaintiff's
                                                           29               CASE No. 5 17-cv-02514-JGB-SIIK

                         DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                               CLASS CERTIFICATION
             Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 33 of 40 Page ID
                                              #:3030



            1    method for identifying class members—which encompasses every detainee for whom
            2    the County's records reflect non-matching CII . . . necessarily captures even those who
            3    have not suffered a violation. And his imprecise and overbroad definition        together
            4    with the closely related failure to show that common issues predominate       undettnines
             5   the propriety of certification at this stage."). Indeed, Plaintiffs have no knowledge of
             6   the conditions of the Facility during that time. Therefore, Plaintiffs are not typical
             7   members insofar as their request to certify is overbroad in temporal scope.
             8         Additionally, assuming arguendo that Plaintiffs' could show a class-wide policy
             9   at the Facility, their claims would not be typical of other individuals. In their Motion,
            10   Plaintiffs list twelve separate VWP jobs, of which Plaintiffs only represent seven. ECF
            11   192-1, pg. 15. As there are five jobs that no Plaintiff has ever worked, they have no
mom 12           knowledge of the terms and conditions of participation in the other VWP positions.
E.   , CD


                 Accordingly, Plaintiffs are not adequate representatives of the VWP positions in which
N_?4 14          they never worked.
     O

F , 15                 For these same reasons, Plaintiffs are not adequate representatives of the
.412:2
    X 16         "Nationwide HUSP Class" and "Adelanto Forced Labor Classes." There is no question
    ,7;
        17       that none of the Plaintiffs were detained between May 1, 2011 and June 2012, the date
            18   when Novoa alleges he entered detention; and (2) GEO did not begin operating the
            19   Facility until May 2011. Moreover, none of the Plaintiffs claim to have any knowledge
            20   that conditions or policies were the same nationwide at the time they were detained, and
            21   therefore they cannot represent the "Nationwide HUSP Class."
            22                (2)     Plaintiff Karim's circumstances differ significantly from the
                                      other Plaintiffs.
            23
            24         Further, Karim is not a typical representative. Karim lives in Somalia. He is
            25   beyond the jurisdiction, and subpoena power, of this Court and both legally, and
            26   logistically, cannot appear anywhere in the United States for a hearing, deposition, or
            27   other matter. According to Plaintiffs' counsel, he is constantly in hiding in Somalia for
            28
                                                   30               CASE No. 5:17-cv-02514-JGB-SHK

                 DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                       CLASS CERTIFICATION
              Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 34 of 40 Page ID
                                               #:3031



         1      fear of religious persecution. As a result, his whereabouts at any given time are hard to
         2      verify, making participation in the legal process exceptionally difficult. Indeed, he
         3      appeared to face difficulties obtaining a secure internet connection for his deposition.
         4      And, the Parties are now in a dispute about how to verify his identity    a dispute that is
          5     taking time and resources away from the needs of a class as a whole. Furthermore, just
          6     recently, Karim's asylum immigration case was dismissed for a failure to prosecute—
          7     an ominous sign for those individuals who he may represent. DeLaney Dec., Ex. S.
          8     Thus, Karim is not an adequate class representative.
          9
                       D.    Plaintiffs Have Failed To Establish the Numerosity of the Proposed
         10                  Classes.
         11            Plaintiffs must establish that the proposed classes are so numerous that joinder of
    N



    CI
         12     individual class members would be impracticable. See Fed. R. Civ. P. 23(a)(1). In doing
~zN 13          so, Plaintiffs cannot rely on "mere speculation" or "conclusory allegations" as to the
Wo V
1'" 14          size of the putative class to prove that joinder is impractical for numerosity purposes.
F vpi, 15       Arreola v. Godinez, 546 F.3d 788, 797 (7th Cir. 2008). This Court previously held that
",'7‘,`° 16     Plaintiffs failed to establish numerosity where Plaintiffs offered "a single statement that
  9 ,:,j 17     'the class number is in excess of one hundred.'" Newberry v. Ciy. of San Bernardino,
         18     No. EDCV142298JGBSPX, 2015 WL 9701153, at *4 (C.D. Cal. July 23, 2015) (Bernal,
         19     J.), aff d, 750 F. App'x 534 (9th Cir. 2018). This Court explained that an "estimate of
         20     class size is only appropriate if accompanied by evidence." Id. In Newberry, this Court
         21      concluded that evidence of numerosity based upon the number of apartments in a
         22      complex was insufficient when there was no evidence that every resident of the
         23      apartment complex had actually been aggrieved. Plaintiffs' allegations suffer from the
         24      same deficiencies as those in Newberry.
         25            Plaintiffs ask this Court certify three classes (four including sub-classes) of
         26      unknown size, but that, as a matter of Plaintiff's speculation "likely exceed[] 1,000
         27      members." Dkt. No. 192-1 at 28. As support for this proposition, Plaintiffs cite ECF
         28
                                                                    CASE No. 5:17-cv-02514-JGB-SHK
                                                   31
                 DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                       CLASS CERTIFICATION
                         Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 35 of 40 Page ID
                                                          #:3032



                     1     45. Id. Plaintiffs quotation appears nowhere in the cited docket entry. Rather, the only
                     2     admission on the cited page is: "The Adelanto Facility has capacity for approximately
                     3     1,950 detainees." Dkt. No. 45, 6   ¶ 28. Accordingly, Plaintiffs "support" that the class
                     4     would exceed 1,000 potential plaintiffs, not only is misleading, but based upon a
                     5     fabricated admission.
                     6            Putting aside Plaintiffs' misrepresentation, the maximum population of the
                     7     Facility is not the same as the number of individuals that participated in the VWP or
                     8     performed unpaid work. There is no evidence that all individuals at Adelanto were
                     9     deprived of necessities. or that all detainees participated in the VWP. To the contrary,
                    10     this broad allegation, based upon the number of beds at the Facility, provides no detail
                    11     about how many aggrieved individuals exist. Rather, it appears that the number is based
                N


                't. 12     upon pure speculation, which could range from a few members, to over a thousand.
                           Schwartz v. Upper Deck Co., 183 F.R.D. 672, 680-81 (S.D. Cal. 1999) ("The central
AKERMAN LLP




                    14     question is whether Plaintiffs have sufficiently identified and demonstrated the
              vii,);, 15   existence of the numbers of persons for whom they speak."). This alone establishes
                           Plaintiffs have not met their burden.
                                  Likewise, Plaintiffs' reliance upon Mr. Janecka's deposition that "200-300
                    18     detained immigrants are currently eligible to report for a Work Program Shift" is
                    19     unavailing. Dkt. No. 192-1 at 20. When viewed in context, it is clear Janeka did not
                    20     know how many detainees worked in the work program any given day. ECF 193-4, 50
                    21     ("I don't know the specific number."). Rather, he could only estimate how many were
                    22     eligible to report for a work program shift. Id. at 51. As he further explained, just
                    23     because an individual was eligible did not mean he or she would choose to work. Id.
                    24      51-52. Because it is entirely up to each detainee whether he or she will work on a given
                    25      day, the number of eligible detainees on a given day does not accurately reflect
                    26      participation. Id.
                    27             As further evidence that Plaintiffs have not met their burden, when asked in their
                    28
                                                              32               CASE No. 5:17-cv-02514-JGB-SHK

                            DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                  CLASS CERTIFICATION
               Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 36 of 40 Page ID
                                                #:3033



          1      depositions about how many individuals worked in the VWP on each day, the numbers
          2      dropped precipitously. See DeLaney Dec, Ex. U; Ex. A, Ex. B, Ex. C, Ex. D.
          3              As is clear from the deposition testimony, on the high end, Plaintiffs' worked
          4      with approximately 38 detainees who may be appropriate class members, while the
           5     number could be as few as 21. Plaintiffs only know the circumstances as they
          6      experienced them and can only speak for individuals who had common experiences. As
           7     Plaintiffs did not work with individuals in other units, other positions, or other dorms'
           8     they cannot make representations about their working conditions                     and cannot make
          9      assertions that those individuals were subject to similar policies. Further, as noted
          10     above, there is no reason to believe Plaintiffs lived in every dorm or pod. Even then the
          11     38 individuals listed above suffered the same harms that Plaintiffs are alleging in the
o-M
          12     present action. For example, Fuentes testified that he received money from Rodriguez,
                 who "worked in the cleaning group . . . he deposited this because he knew I did not have
p..1ED,
    "
          14     financial help." Ex. A, 66. As Rodriguez had money to spare, and therefore was not
   Uo
   a 15          being deprived of the basic necessities, including him would be improper. See e.g.
   d g,s
   P16           Colapinto 2011 WL 913251, at *4 ("Plaintiffs' proposed class definition includes
   0
       W 17      members who are unharmed . . . This alone is sufficient to warrant denial."). And,
          18     Plaintiffs note that their experiences were limited to those in their small groups,
          19     undermining any allegation that they knew the circumstances of hundreds of
          20     individuals.
          21             Plaintiffs have not provided any evidence about why they believe that other
          22     detainees were forced to work, rather than that they voluntarily chose to work. Instead,
          23     they allege that they observed other individuals working, but had no insight into their
          24     motivations for doing so, or financial status. This is insufficient evidence on which to
          25      assume that every individual at Adelanto was involuntarily working. Indeed, Plaintiffs'
          26      deposition testimony indicates that sometimes detainees would clean for personal
          27
                  19 As Novoa stated in his deposition, the Facility is divided into two separate dorms with different
          28      layouts and policies. Novoa Dep. 51-52.
                                                                     33                      CASE No. 5:17-cv-02514-JGB-SHK

                  DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                                     CLASS CERTIFICATION
            Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 37 of 40 Page ID
                                             #:3034



          1     reasons, or do so because they wished to make new friends. Ex. D, 97 ("I clean many
          2     times like myself; nobody forced me to clean. I did many times by myself when I saw
          3     toothpaste on the light sometimes, I did myself just to make the room look good. "); Id.
          4     at 25 ("I just work in the kitchen because I'm not sleeping, stress a lot of stress. . . ").
          5           Finally, Plaintiffs' offer no evidence of nationwide harm, and in fact, fail to
          6     mention any specific facilities that should be included in the nationwide certification or
          7     a basis for their inclusion. And, none of the Plaintiffs know anyone at another GEO
          8     facility. Plaintiffs' Motion is devoid of evidence that any policies and/or practices that
          9     applied at Adelanto were applied elsewhere. Thus, the assertion that a nationwide class
        10      is sufficiently numerous lacks any support. Plaintiffs provide no credible evidence that
        11      there are aggrieved individuals, beyond those named above who shared their same

[LEON
     `,5'712    experiences. Accordingly, the class does not meet the minimum numerosity
                requirements.
PS'?.,
r,
   14
                       E.    Plaintiffs Have Not Established Superiority.
Fq 15
                      "If each class member has to litigate numerous and substantial separate issues to
        16
                establish his or her right to recover individually, a class action is not 'superior." Rai,
•r f",°,,, 17
                2013 WL 10178675, at *9. Plaintiffs fail to establish, let alone meaningfully address,
        18
                that class treatment is the superior method for resolving all claims efficiently and
        19
                economically. It is not. Plaintiffs argue that potential plaintiffs do not speak English
         20
                and therefore should be pettnitted to litigate as a class. However, multiple languages do
         21
                not provide a basis for combining plaintiffs. Here, each class member could be in a
         22
                different state or country with little or no access to counsel. The proposed class plaintiffs
         23
                may also consist of individuals who are struggling to avoid dire circumstances in
         24
                countries they are seeking to flee. Indeed, it is important that these individuals do not
         25
                have another burden thrust upon them.
         26
                       And the depositions of the Plaintiffs presently before the Court, indicate that the
         27
                Plaintiffs are transitory and without a permanent residence. Thus, when faced with
         28
                                                  34               CASE No. 5:17-cv-02514-JGB-SI1K

                DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                      CLASS CERTIFICATION
                  Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 38 of 40 Page ID
                                                   #:3035



              1     questions about a particular Plaintiff's identity, a fact-specific inquiry is necessary. This
             2      is made more difficult by the fact that Plaintiffs and the proposed class members often
              3     are not in possession of legal documentation of identity. Plaintiffs do not provide a
              4     workable solution for managing identity concerns on a class-wide basis. Nor do
              5     Plaintiffs offer an explanation of how they plan to manage three classes (four with
              6     subclasses included) of thousands of people scattered across the world, in different time
              7     zones, and with varying access to communication. Indeed, even with only six
              8     declarants, Plaintiffs have already indicated that they are not in touch with one (despite
              9     the fact that he signed his declaration in late July) and required Karim's deposition be
             10     taken at a time that was convenient in Somalia, which is ten hours ahead of California.
             11     This time was outside the noiinal hours for court reporters and translators, increasing
       <-,
p.1    CV
             12     logistical burdens and costs. It is unclear how Plaintiffs purport to manage classes of a
                    much greater magnitude. Furthermore, Plaintiffs' proposed class raises issues that are
Wo      .
             14     highly individualized, with each raising unique allegations of alleged wrongdoing. The
x
        , 15        diverse geographic locations, disparate personal circumstances, and transitory nature of
      z 16          the proposed class indicates that each case would be better handled on an individual
             17     basis. Accordingly, Plaintiffs' motion for class certification should be denied.
             18                                      V.     CONCLUSION.
             19           For the foregoing reasons, Defendant GEO respectfully requests that this Court
             20     deny Plaintiff's Motion for Class Certification and also grant any other relief the Court
             21     deems just and proper.
             22     Dated: October 28, 2019                         AKERMAN LLP
             23
                                                                    By: /s/ Damien P. DeLaney
             24                                                     Damien P. DeLaney
                                                                    Colin L. Barnacle (admitted pro hac vice)
             25                                                     Ashley E. Calhoun
             26                                                     Attorneys for Defendant
                                                                    THE GEO GROUP, INC.
             27
             28
                                                                   35                    CASE No. 5:17-cv-02514-JGB-SHK
                     DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR
                                           CLASS CERTIFICATION
                             Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 39 of 40 Page ID
                                                              #:3036



                         1                                           PROOF OF SERVICE
                         2      STATE OF CALIFORNIA                    )
                         3      COUNTY OF LOS ANGELES )
                         4             I am employed in the County of Los Angeles, State of California; I am over the
                                age of 18 years and not a party to this action. My business address is 601 West Fifth
                         5      Street, Suite 300, Los Angeles, California 90071.
                         6                   On October 28, 2019, I served the following document(s) described as:
                         7        DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS'
                                             MOTION FOR CLASS CERTIFICATION
                         8
                                on the persons as indicated below:
                         9
                                             (CM/ECF ELECTRONIC FILING) I caused the above document(s) to be
                        10                   transmitted to the office(s) of the addressee(s) listed below by electronic mail
                                             at the e-mail address(es) set forth above pursuant to Fed.R.Civ.P.5(d)(1). "A
                        11                   Notice of Electronic Filing (NEF) is generated automatically by the ECF
             p:.! `.0
                                             system upon completion of an electronic filing. The NEF, when e-mailed to the
     L.T.1     cs1
                        12                   e-mail address of record in the case, shall constitute the proof of service as
             0.0
                                             required by Fed.R.Civ.P.5(d)(1). A copy of the NEF shall be attached to any
am           "' ,`1,    13                   document served in the traditional manner upon any party appearing pro se."
                        14
                               Charles J. Gower (admitted pro hac vice)
         cn , 15               igower@burnscharest.com
     rr- rt1
         4'                    Korey A. Nelson (admitted pro hac vice)
              16               knelson@burnscharest.corn
             ov                Lydia A. Wright (admitted pro hac vice)
     s.4-i 17                  lwright@burnscharest.com
                 "1
                 E—.
                               BtaNS-CHAREST LLP
                        18     365 Canal Street, Suite 1170
                               New Orleans, Louisiana 70130
                        19     Telephone: (504) 799-2845
                               Facsimile: (504) 881-1765
                        20
                                Robert Ahdoot (CA Bar # 172098)
                        21      randoot@andootwolfson.com
                                Tina Wolfson (CA Bar # 174806)
                        22      twolfson andootwolfson.corn
                                Theodore    Maya (CA Bar # 223242)
                        23      tmaya andootwolfson.com
                                Ruhan y Glezakos (CA Bar # 307473)
                        24      rglezakos@andootwolfson.corn
                                AI-MOOT-& WOLFSON, PC
                        25      10728 Lindbrook Drive
                                Los Angeles, California 90024-3102
                        26      Telephone: (310) 474-9111
                                Facsimile: (310) 474-8585
                        27
                        28
                                                                                   1                  CASE No. 5:17-cv-02514-JGB-SHKx

                                                                           PROOF OF SERVICE
                                50592551;2
               Case 5:17-cv-02514-JGB-SHK Document 205 Filed 10/28/19 Page 40 of 40 Page ID
                                                #:3037


                   Will Thompson (CA Bar # 289012)
              1    wthompson@burnscharest.com
                   Warren Burns (admitted pro hac vice)
              2    wburns@bumscharest.corn
                   TX Bar # 24053119
              3    Daniel H. Charest (admitted pro hac vice)
                   dcharest@burnscharest.corn
              4    TX Bar #-24057803
                   BURNS CHAREST LLP
              5    900 Jackson St., Suite 500
                   Dallas, Texas 75202
              6    Telephone: (469) 904-4550
                   Facsimile: (469) 444-5002
               7
               8    1:1         (MAIL) I placed the envelope to R. Andrew Free for collection and mailing-. I
                                am a resident or employed- in the county where the mailing occurred. The
              9                 envelope or package was placed in the mail at Los Angeles, California.
              10   R. Andrew Free (admitted pro hac vice)
                   andrew@immigrantcivilrights.corn
              11   TN Bar # 030513
                   LAW OFFICE OF R. ANDREW FREE
              12   P.O. Box 90568
                   Nashville, Tennessee 37209
                   Telephone: (844) 321-3221
         ..
E^ 0..             Facsimile: (615) 829-8959
              14
              15          I declare under penalty of perjury that I am employed in the office of a member
     0.cc          of the bar of this Court at whose direction this service was made and that the foregoing
              16   is true and correct.
              17   0            (State)       I declare under penalty of perjury under the laws of the State of
              18                              California that the above is true and correct.
                   0            (Federal)     I declare that I am employed in the office of a member of the Bar of
              19                              this Court at whose direction the service was made. I declare under
                                              penalty of perjury under the laws of the United States of America that
              20                              the above is true and correct.
              21
              22                Executed on October 28, 2019, at Los Angeles, California.

              23
              24                                                                 10-7(CM,
                                          Maxine Maritz                                (Signature
              25
              26
              27
              28
                                                                        2                   CASE No. 5:17-cv-02514-JGB-SHKx

                                                              PROOF OF SERVICE
                   50592551;2
